Judgment, Supreme Court, New York County, entered on October 31, 1974, in favor of plaintiff in the total sum of $156,594.75, unanimously modified, on the law and on the facts, to the extent of deleting therefrom the $18,750 counsel fee awarded and otherwise affirmed, without costs and without disbursements. The note sued upon obligated the maker to pay a collection fee "in the event collection * * * is made by the holder’s attorney after default”. At the commencement of the trial plaintiff conceded that, except "To a small extent”, the unpaid balance of the note would be retained by himself and his law firm. Since the holders themselves undertook the collection process, no basis exists for the award of a legal fee. Concur—Markewich, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ. [79 Misc 2d 607.J